                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                            Civil Action No. 7:17-cv-223-FL

EDGE-WORKS MANUFACTURING                                      Order Granting
COMPANY,                                                 Unopposed Motion to Seal
       Plaintiff/Counterclaim-Defendant,                Memorandum in Support of
                                                              Joint Motion to
v.
                                                         Exclude, Strike, or Limit
HSG, LLC and CTG1, LLC,                              Expert Testimony of David L. Fouts
       Defendants/Counterclaim-Plaintiffs.

                                             ORDER

       Before the Court is the Defendants’ Unopposed Motion to Seal underacted versions of its

Memorandum in Support of Defendants’ Joint Motion to Exclude, Strike, or Limit Expert

Testimony of David L. Fouts, including the exhibits thereto (collectively, the “Sealed

Documents”) [DE 114]. The Court finds that the Motion was filed pursuant to the terms of

Section 3 of the Protective Order entered on March 5, 2019 [DE 67], which states:

           [E]ach time a party seeks to file under seal confidential documents, things,
           and/or information, said party shall accompany the request with a motion
           to seal and a supporting memorandum of law specifying (a) the exact
           documents, things, and/or information, or portions thereof, for which
           filing under seal is requested; (b) where it is necessary for the court to
           determine the source of the public’s right to access before a request to seal
           may be evaluated, whether any such request to seal seeks to overcome the
           common law or the First Amendment presumption to access; (c) the
           specific qualities of the material at issue which justify sealing such
           material, taking into account the balance of competing interests in access;
           (d) the reasons why alternatives to sealing are inadequate; and, (e) whether
           there is consent to the motion. Finally, in addition to the motion and
           supporting memorandum, said party must set out such findings in a
           proposed order to seal for the court.

       The Court finds that: (a) the parties seek to have sealed non-public financial data and

other information heretofore designated as Confidential Matter in accordance with Section 1 of

the Protective Order in this case; (b) in these circumstances, such request to seal overcomes the
common law or the First Amendment presumption to access; (c) taking into account the balance

of competing interests in access, sealing is justified because the information to be sealed is

limited to non-public, financial data and other confidential information pertaining to the parties’

respective business operation, which information has heretofore been designated as Confidential

Matter in this case; and (d) making redacted versions of the Sealed Documents available publicly

sufficiently narrows the scope of the information so sealed, and the Court believes no

alternatives are adequate in the circumstances.

       The Court further finds that the Defendants have complied with the terms of the

Protective Order by undertaking to submit, jointly with the Plaintiff, redacted versions of the

Sealed Documents, for public filing.

       For these reasons, for good cause shown, and recognizing Plaintiff’s consent to the

motion, the Defendants’ Motion to Seal the proposed Sealed Documents is GRANTED.

       IT IS THEREFORE ORDERED that (i) the unredacted versions of the proposed Sealed

Documents [DE 114] shall be SEALED until further order of this Court; and (ii) within ten (10)

days of the entry of this order, the parties shall deliver to the Court, for public filing, a proposed

redacted version of the Sealed Documents, with only the parties’ Confidential Matter redacted

from public view.

       SO ORDERED, this the 30th        January
                            ___ day of ___________,    20
                                                    20___.




                                               UNITED STATES DISTRICT JUDGE
